Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-141581, filed on 7/21/2017 and the certified copy has been filed in parent Application No. JP2017-151239, filed on 08/04/2017

Information Disclosure Statement
The information disclosure (IDS) submitted on 1/08/2021 was filed after the mailing date of the Non-Final on 11/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97 (a statement was made). Accordingly, the IDS has been considered by the examiner.
The information disclosure (IDS) submitted on 02/25/2021 was filed after the mailing date of the Non-Final on 11/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97 (a statement was made). Accordingly, the IDS has been considered by the examiner.


	
Response to Amendments  
The amendment filed on 1/22/2021 has been entered. Claims 1 – 4 are pending. Claims 1 – 2 are amended. Claims 3 – 4 are withdrawn.
Applicant’s amendments to claim 1, “being capable of forming an intermetallic compound” has overcome the 112(b). The rejection has been withdrawn.

 Claim Objections
 Claim 1 is objected to because of the following informalities: The phrase “wherein the coating layer comprising” appears to mean wherein the coating layer comprises.  Appropriate correction is required.

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ian (GB2534120A)

Regarding claims 1 – 2, Ian teaches a composite coating for overlay (interpreted as the “coating layer” as claimed) applications for plain bearings (interpreted as the “base layer” as claimed and that the sliding member is a sliding bearing (claim 2)) [Abstract]. Ian further discloses that the composite coating is Bi-based made of Bi or a Bi-based alloy (“Bismuth as a first metal”) [page 4, line 29 – 32]. Ian further discloses that the Bi alloy contains one or more additional metals including Ni (“Nickel as a second metal” which is capable of forming an intermetallic compound and is harder than Bismuth) [Page 20, line 10 – 11]. Further still, Ian further discloses that the composite coating may comprises “soft particles” including graphite (carbon) and/or hard particles including graphene (also carbon) from 0.0001 – 30 vol% [Page 20, line 12 – 35]. While Ian discloses the amount of carbon in vol%, not weight/mass%, there is reasonable expectation that the vol% ranges of soft and/or hard particles of graphite and graphene as disclosed by Ian, would overlap with the range of the claimed invention if converted to wt%. 

Therefore, in regards to the overlapping ranges taught in Ian, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).



Response to Arguments
Applicant's amendments to claim 1 and arguments in regards to the rejections of claims 1 – 2 under 103 in view of Asakura (US2012/0277131) as evidenced by Period Table (NPL), has overcome the rejection. The examiner agrees that Asakura does not discloses Nickel as the second metal element. The rejection is therefore withdrawn; however, a new grounds of rejection over the teachings of Ian is applied above

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB2379449 A – Bi-alloy overlay with additional elements and soft particles.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731